Citation Nr: 0816450	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1960.  

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in November 2007 for a Board hearing; such a hearing was 
conducted in April 2008.

A July 2004 notice of disagreement was also filed with regard 
to service connection for dental treatment purposes.  
However, service connection for dental treatment purposes was 
subsequently granted by rating decision in October 2005.  
This issue is therefore no longer in appellate status. 


FINDING OF FACT

Bilateral hearing loss disability was not manifested during 
service or for many years after service, nor is bilateral 
hearing loss disability otherwise causally or etiologically 
related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2004.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service VA medical records, and post-service 
private medical records.  The evidence of record also 
contains reports of VA examinations performed in July and 
August 2006.  The August 2006 examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to bilateral hearing loss 
due to exposure to noise from aircraft, artillery fire, and 
parachute jumps during active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for separation 
purposes dated in June 1960 reflects that the veteran scored 
15/15 on the whispered voice test for both ears.  His ears, 
nose, and throat were clinically evaluated as normal.  An 
undated service Report of Medical History for separation 
purposes reflects that the veteran checked the 'no' box for 
ear, nose, or throat trouble.  

Private medical records from Eugene Hearing and Speech Center 
dated in September 1999 reflect that the veteran was assessed 
with mild to moderate sensorineural hearing loss in both 
ears.  In December 2003, the veteran was assessed with mild 
to moderately-severe, sloping sensorineural hearing loss 
between 250-8,000 Hz.  

The veteran underwent a VA examination in July 2006.  He 
stated that he had no significant noise exposure outside the 
military except while wearing adequate hearing protection.  

Speech recognition testing showed scores of 96 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows, with a right ear average of 64 
decibels and a left ear average of 59 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
60
65
70
LEFT
45
55
50
60
70

The examiner diagnosed bilateral, moderate to severe, 
sensorineural hearing loss.  The examiner opined that it is 
at least as likely as not that the veteran's bilateral 
hearing deficit is the result of noise exposure experienced 
while serving in the military.  

The veteran underwent another VA examination in August 2006.  
He stated that he functioned as a jump loader on airplanes 
for part of the time during service.  He reported noise 
exposure in service both when he was around the airplanes 
while the engines were running and when he was in the 
airplanes.  He denied using any ear protection during that 
time, as he stated that they were not encouraged to and as 
far as he knew it was not supplied.  He stated that his 
second year and a half in military exposed him to planes 
flying overhead all the time, but most of the time he was not 
outdoors.  He reported that he was unaware of any hearing 
loss until approximately 1995.  He denied any significant 
noise exposure before and after service.  

Upon physical examination, the veteran's canals and tympanic 
membranes were normal with no sign of significant scarring, 
no obstruction, no fluid, and no evidence of any congenital 
abnormalities.  He had no swelling or tenderness over the 
mastoid.  The examiner assessed bilateral sensory neural 
hearing loss with a sloping curve, worse in the high 
frequencies.  

The examiner opined that the veteran's hearing loss 
significantly progressed over the previous 15 years and that 
it is more likely than not that the veteran's hearing loss is 
not related to his military service.  The examiner reasoned 
that the veteran lacked the notching or worsening of his 
hearing loss at 3,000, 4,000, or 5,000 cycles which is 
usually typical of noise induced hearing loss.  The examiner 
further noted that the veteran did not notice any hearing 
loss until 1995, or 35 years after getting out of the 
military.  Moreover, the examiner noted that the 
preponderance of the evidence was that the hearing loss was 
due to acoustic trauma that is not a progressive form of 
hearing loss unless there are factors involved other than 
noise.  The examiner also reasoned that the veteran had good 
discrimination scores with his hearing loss, it was obvious 
that his hearing was getting worse, and his aging and the 
pattern of his hearing loss was that of presbycusis.  The 
examiner stated that the veteran's recent diagnosis of 
diabetes and years of alcoholism also bolstered the 
examiner's opinion that the hearing loss is a result of 
presbycusis and is not mainly due to noise induced hearing 
loss.  The examiner also noted that there was no mention in 
the veteran's discharge physical of any hearing problems, and 
the examiner put down "normal findings," as far as a 
whisper test at discharge.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds it significant that the July 2006 VA 
examiner's opinion includes no rationale for the opinion 
while the August 2006 VA examiner's opinion contains a 
detailed and thorough rationale for the opinion.  The August 
2006 examiner pointed to specific audiological test findings 
which are more indicative of age-related hearing loss as 
opposed to hearing loss due to acoustic trauma.  The thorough 
and detailed August 2006 examination report is highly 
persuasive and far outweighs the single sentence opinion of 
the July 2006 examiner which was unsupported by any type of 
analysis or rationale.  The Board therefore finds that the 
August 2006 VA examination findings are entitled to more 
weight than the July 2006 VA examination findings.  

The Board notes that the veteran testified that the August 
2006 VA examiner may have had a certain bias toward him as a 
result of previously working together.  However, this bare 
assertion alone is not enough to lead the Board to conclude 
that the examination was not fully adequate for VA purposes.  
The Board finds nothing in the record which indicates that 
the August 2006 VA examiner did not give the veteran a fair 
and balanced examination.  The examination report is very 
thorough and detailed.  There is nothing in the report to 
suggest that the examination was not conducted in a 
professional manner or that the opinion offered was biased.    

Additionally, the Board notes that the lack of any evidence 
of continuing bilateral hearing loss for over 39 years 
between the period of active duty and the evidence showing 
bilateral hearing loss is itself evidence which tends to show 
that no bilateral hearing loss was incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
bilateral hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service, and therefore service connection for 
bilateral hearing loss may not be presumed to have had its 
onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any bilateral hearing loss during service in this case is 
supported by affirmative evidence, consisting of the 
separation examination report which included normal 
audiometric testing.  The clinically normal audiometric 
findings on examination demonstrate that trained medical 
personnel were of the opinion that no bilateral hearing loss 
was present at that time.  The Board views the examination 
report as competent evidence that there was no bilateral 
hearing loss at that time.  Also of significance is the fact 
that at the time of separation, the veteran did not report 
any complaints related to hearing.  This suggests that the 
veteran himself did not believe that he had any ongoing 
audiological problems at that time.  Although the veteran has 
asserted that his bilateral hearing loss is due to acoustic 
trauma in service, the fact remains, however, that there is 
no record of complaints of hearing loss during service, and 
he has not provided any medical evidence, whatsoever, showing 
findings or a diagnosis of hearing loss until September 1999.  

Finally, the Board believes it significant that the August 
2006 medical examiner opined that the current bilateral 
hearing loss was not etiologically related to service.  The 
Board finds that this opinion is entitled to more weight than 
the July 2006 VA examination opinion because the August 2006 
opinion is based on a detailed and thorough rationale.  The 
Board has considered the veteran's own lay statements to the 
effect that his bilateral hearing loss is causally related to 
his active service; however, it is noted that the veteran has 
not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not 
warranted.

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


